DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 5, 7-12,14,15 and 17- 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lundgren (U.S. 20170077717).

Regarding claim 1, Lundgren teaches wherein a method for acquiring information of an energy storage device, comprising a step of acquiring information pertaining to performance recovery accompanying suspension of charging/discharging of the energy storage device (defined in paragraph [0020] wherein information pertaining to performance recovery is interpreted as battery parameters such as an outward pressure exerted by the battery or battery age. This information is acquired by sensors item 102. As defined in paragraph [0021] when the parameters of the battery are determined, a charging profile based upon the parameter is generated, which allows a suspension of charging or discharging the energy storage device item 101). 

Regarding claim 2, Lundgren teaches the method for acquiring information of an energy storage device according to claim 1, wherein the information pertaining to the performance recovery includes information pertaining to a compression force that compresses the energy storage device (defined in paragraph [0020] wherein information pertaining to performance recovery is interpreted s battery parameters such as an outward pressure exerted by the battery or battery age. This information is acquired by sensors item 102).


Regarding claim 4, Lundgren teaches a method for controlling charging of an energy storage device, comprising: the method for acquiring information of an energy storage device according to claim 1; and a step of controlling charging of the energy storage device based on information pertaining to the performance recovery (defined in paragraph [0020] wherein information pertaining to performance recovery is interpreted as battery parameters such as an outward pressure exerted by the battery or battery age. This information is acquired by sensors item 102. As defined in paragraph [0021] when the parameters of the battery are determined, a charging profile based upon the parameter is generated, which allows a suspension of charging or discharging the energy storage device item 101).

Regarding claim 5, Lundgren teaches the method for controlling charging of an energy storage device according to claim 4, further comprising: a step of acquiring information pertaining to a suspension time until charging is started after the energy storage device is discharged based on the information pertaining to the performance recovery; and a step of causing the battery charger to start charging the energy storage device in a suspension time corresponding to the information (defined in paragraph [0020] wherein information pertaining to performance recovery is interpreted as battery parameters such as an outward pressure exerted by the battery or battery age. This information is acquired by sensors item 102. As defined in paragraph [0021] when the parameters of the battery are determined, a charging profile based upon the parameter is generated, which allows a suspension of charging or discharging the energy storage device item 101. paragraph [0020] teaches wherein the charging profile may be charged in any time order).

Regarding claim 7, Lundgren teaches the energy storage device state estimation method comprising: the method for acquiring information of an energy storage device according to claim 1; and a step of estimating a state of the energy storage device based on information pertaining to the performance recovery (defined in paragraph [0020] wherein information pertaining to performance recovery is interpreted as battery parameters such as, state of charge, an outward pressure exerted by the battery or battery age. This information is acquired by sensors item 102. As defined in paragraph [0021] when the parameters of the battery are determined, a charging profile based upon the parameter is generated, which allows a suspension of charging or discharging the energy storage device item 101).

Regarding claim 8, Lundgren teaches the energy storage device life estimation method comprising: the method for acquiring information of an energy storage device according to claim 1; and a step of estimating a life of the energy storage device based on information pertaining to the performance recovery (paragraph [0023] teaches wherein the battery may be charged based on estimating a life of a storage battery interpreted as selecting a charging profile based on extending the life of the battery).

Regarding claim 9, Lundgren teaches the energy storage system manufacturing method comprising: the method for acquiring information of an energy storage device according to claim 1; and a step of designing an energy storage system based on information pertaining to the performance recovery and an assumed usage pattern of the energy storage device (defined in paragraph [0020] wherein information pertaining to performance recovery is interpreted as battery parameters such as an outward pressure exerted by the battery or battery age. This information is acquired by sensors item 102. As defined in paragraph [0021] when the parameters of the battery are determined, a usage pattern, interpreted as a charging profile based upon the parameter is generated, which allows a suspension of charging or discharging the energy storage device item 101).

Regarding claim 10 Lundgren teaches an energy storage device management apparatus comprising: an acquisition unit that acquires information pertaining to performance recovery accompanying suspension of charging/discharging of the energy storage device; and a control unit that performs at least one of charge control, discharge control, state estimation, and life estimation of the energy storage device based on the information pertaining to the performance recovery acquired by the acquisition unit (defined in paragraph [0020] wherein information pertaining to performance recovery is interpreted as battery parameters such as an outward pressure exerted by the battery or battery age. This information is acquired by sensors item 102. As defined in paragraph [0021] when the parameters of the battery are determined, a usage pattern, interpreted as a charging profile based upon the parameter is generated, which allows a suspension of charging or discharging the energy storage device item 101. Paragraph [0023] teaches wherein the battery may be charged based on estimating a life of a storage battery interpreted as selecting a charging profile based on extending the life of the battery).

Regarding claim 11, Lundgren teaches the method for acquiring information of an energy storage device, comprising a step of acquiring information representing a type of the energy storage device (defined in paragraph [0020] wherein information pertaining to performance recovery is interpreted s battery parameters such as an outward pressure exerted by the battery or battery age. This information is acquired by sensors item 102. As defined in paragraph [0021] when the parameters of the battery are determined, a charging profile based upon the parameter is generated, which allows a suspension of charging or discharging the energy storage device item 101).

Regarding claim 12, Lundgren teaches the method for acquiring information of an energy storage device according to claim 11, wherein the information representing the type includes information pertaining to a compression force that compresses the energy storage device (defined in paragraph [0020] wherein information pertaining to performance recovery is interpreted as battery parameters such as a compression force, interpreted as an outward pressure exerted by the battery or battery age. This information is acquired by sensors item 102. As defined in paragraph [0021] when the parameters of the battery are determined, a charging profile based upon the parameter is generated, which allows a suspension of charging or discharging the energy storage device item 101).


Regarding claim 14, Lundgren teaches the method for controlling charging of an energy storage device, comprising: the method for acquiring information of an energy storage device according to claim 11; and a step of controlling charging of the energy storage device based on information representing the type (defined in paragraph [0020] wherein information pertaining to performance recovery is interpreted as battery parameters such as an outward pressure exerted by the battery or battery age. This information is acquired by sensors item 102. As defined in paragraph [0021] when the parameters of the battery are determined, a charging profile based upon the parameter is generated, which allows a suspension of charging or discharging the energy storage device item 101). 

Regarding claim 15, Lundgren teaches the method for controlling charging an energy storage device according to claim 14, further comprising: a step of acquiring information pertaining to a suspension time until charging is started after the energy storage device is discharged, based on the information representing the type; and a step of causing the battery charger to start charging the energy storage device in a suspension time corresponding to the information pertaining to the suspension time after the energy storage device is discharged (defined in paragraph [0020] wherein information pertaining to performance recovery is interpreted as battery parameters such as an outward pressure exerted by the battery or battery age. This information is acquired by sensors item 102. As defined in paragraph [0021] when the parameters of the battery are determined, a charging profile based upon the parameter is generated, which allows a suspension of charging or discharging the energy storage device item 101. paragraph [0020] teaches wherein the charging profile may be charged in any time order).

Regarding claim 17, Lundgren teaches the energy storage device state estimation method comprising: the method for acquiring information of an energy storage device according to claim 11; and a step of estimating a state of the energy storage device based on information representing the type (defined in paragraph [0020] wherein information pertaining to performance recovery is interpreted as battery parameters such as, state of charge, an outward pressure exerted by the battery or battery age. This information is acquired by sensors item 102. As defined in paragraph [0021] when the parameters of the battery are determined, a charging profile based upon the parameter is generated, which allows a suspension of charging or discharging the energy storage device item 101).

Regarding claim 18, Lundgren teaches an energy storage device life estimation method comprising: the method for acquiring information of an energy storage device according to claim 11; and a step of estimating a life of the energy storage device based on information representing the type (paragraph [0023] teaches wherein the battery may be charged based on estimating a life of a storage battery interpreted as selecting a charging profile based on extending the life of the battery).

Regarding claim 19, Lundgren teaches the energy storage system manufacturing method comprising: the method for acquiring information of an energy storage device according to claim 11; and a step of designing an energy storage system based on information representing the type and an assumed usage pattern of the energy storage device (defined in paragraph [0020] wherein information pertaining to performance recovery is interpreted as battery parameters such as an outward pressure exerted by the battery or battery age. This information is acquired by sensors item 102. As defined in paragraph [0021] when the parameters of the battery are determined, a usage pattern, interpreted as a charging profile based upon the parameter is generated, which allows a suspension of charging or discharging the energy storage device item 101).


Regarding claim 20, Lundgren teaches an energy storage device management apparatus comprising: an acquisition unit that acquires information representing a type of the energy storage device; and a control unit that performs at least one of charge control, discharge control, state estimation, and life estimation of the energy storage device based on the information representing the type acquired by the acquisition unit (defined in paragraph [0020] wherein information pertaining to performance recovery is interpreted as battery parameters such as, state of charge, an outward pressure exerted by the battery or battery age. This information is acquired by sensors item 102. As defined in paragraph [0021] when the parameters of the battery are determined, a usage pattern, interpreted as a charging profile based upon the parameter is generated, which allows a suspension of charging or discharging the energy storage device item 101. Paragraph [0023] teaches wherein the battery may be charged based on estimating a life of a storage battery interpreted as selecting a charging profile based on extending the life of the battery).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being obvious over Lundgren (U.S. 20170077717) in view of Suzuki (U.S. 20190195958).

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The modification is obvious so that the battery may be charged based on the different type of battery used. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing 


Regarding claim 3, Lundgren teaches the method for acquiring information of an energy storage device according to claim 1, but does not explicitly teach wherein the information pertaining to the performance recovery includes information pertaining to a type of electrode assembly incorporated in the energy storage device.
	Suzuki teaches wherein the information pertaining to the performance recovery includes information pertaining to a type of electrode assembly incorporated in the energy storage device (defined in paragraph [0156] wherein information pertaining to a type of electrode assembly is interpreted as a “heat transfer coefficient.”  The heat transfer coefficients corresponding to the shape of the electrode assembly or the number of the electrode assemblies are stored. Paragraph [0156] teaches wherein different winding shapes of the electrode assembly may be stored along with the charging histories of the different assemblies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Lundgren reference with the electrode assembly of the Suzuki reference so that the battery may be charged more efficiently based on the arrangement of the electrode.


Regarding claim 13, Lundgren teaches the method for acquiring information of an energy storage device according to claim 11, but does not explicitly teach wherein the information representing the type includes information pertaining to a type of electrode assembly incorporated in the energy storage device.
Suzuki teaches wherein the information representing the type includes information pertaining to a type of electrode assembly incorporated in the energy storage device (defined in paragraph [0156] wherein information pertaining to a type of electrode assembly is interpreted as a “heat transfer coefficient.”  The heat transfer coefficients corresponding to the shape of the electrode assembly or the number of the electrode assemblies are stored. Paragraph [0156] teaches wherein different winding shapes of the electrode assembly may be stored along with the charging histories of the different assemblies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Lundgren reference with the electrode assembly of the Suzuki reference so that the battery may be charged more efficiently based on the arrangement of the electrode.
The suggestion/motivation for combination can be found in the Suzuki reference in paragraph [0158] wherein information based on the electrode assembly is taught.





Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren (U.S. 20170077717) in view of Yokoyama (U.S. 20190288347).

Regarding claim 6, Lundgren teaches the method for controlling charging of an energy storage device according to claim 5, but does not explicitly teach wherein the control unit changes the suspension time according to deterioration of the energy storage device.
	Yokoyama teaches wherein the control unit changes the suspension time according to deterioration of the energy storage device (paragraph [0079] teaches wherein the batteries are charged or discharged based on a battery deterioration influence, thus the charge may be suspended so as to prevent battery deterioration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Lundgren reference with the charging control of the Yokoyama reference so that the battery may be charged more efficiently based on the arrangement of the electrode.
The suggestion/motivation for combination can be found in the Yokoyama reference in paragraph [0079] wherein information based on the electrode assembly is taught.

Regarding claim 16, Lundgren teaches the method for controlling charging of an energy storage device according to claim 15, but does not explicitly teach wherein the control unit changes the suspension time according to deterioration of the energy storage device.
(paragraph [0079] teaches wherein the batteries are charged or discharged based on a battery deterioration influence, thus the charge may be suspended so as to prevent battery deterioration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Lundgren reference with the charging control of the Yokoyama reference so that the battery may be charged more efficiently based on the arrangement of the electrode.
The suggestion/motivation for combination can be found in the Yokoyama reference in paragraph [0079] wherein information based on the electrode assembly is taught.












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160248115 A1	HATTA; KAZUHITO et al.
US 10109889 B2	Hattori; Takayuki et al.
US 20200067140 A1	KIKUCHI; Akifumi et al.
US 20200295339 A1	KWAK; Seung Ho et al.
US 20170309886 A1	MAEDA; Kazuto et al.
US 20130143129 A1	Okamoto; Kuniaki et al.
US 20160172639 A1	SEONG; Jaeil
US 20120301761 A1	Sasaki; Takeshi
US 20180034011 A1	TSUDA; RYOHEI et al.
US 20190288347 A1	YOKOYAMA; Shinichi et al.
US 20150364731 A1	YOO; Seungyeol et al.
US 6275009 B1	Sakakibara; Kazuyuki et al.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859